ORIGINAL                                                   11/10/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 19-0655


                                       DA 19-0655
                                                                          FILED
 STATE OF MONTANA.
                                                                         NOV 1 0 2020
                                                                      Bowen Greenwooc
             Plaintiff and Appellee,                                Clerk of Supreme Co,jr
                                                                         tatf.• nf Montana


       v.                                                          ORDER

 ROBERT GONZALEZ,

             Defendant and Appellant.


       Counsel for Appellant Robert Gonzalez moves unopposed to dismiss this appeal on
the ground that Gonzalez died in custody on October 24, 2020. Gonzalez's death has
rendered the issues in this appeal moot.
      IT IS THEREFORE ORDERED that this case is DISMISSED WITH PREJUDICE.
      The Clerk is directed to provide copies of this Order to all counsel of record.
      DATED this lb day of November, 2020.



                                                              Chief Justice


                                                                 n/1